Hbhbert, J.,
concurring. Upon the collateral source question, the references to Pryor v. Webber (1970), 23 Ohio St. 2d 104, 263 N. E. 2d 235, contained in the syllabus should be given careful consideration by those who are likely to be involved with this issue in the future.
It seems necessary that there be some areas of the law which, until changed, should be unqualified. Otherwise, those for whom our courts were established are denied the ability to even guess what result may obtain from a given advocacy. (See first paragraph of concurring opinion of Schneider, J., in Briere v. Lathrop Co. [1970], 22 Ohio St. 2d 166, 258 N. E. 2d 597.) Such uncertainty fosters litigation and denigrates the public’s view of our system of justice.
It is these thoughts which lead to a conclusion that when this court determines that the violation of a particular rule of law relating to trial practice constitutes reversible error, considerations of judicial policy should proscribe equivocation in either the application of the rule or the consequences of its infraction.* Certainly, the number of rules entitled to such status should be small, and the impact of their violation clear when tested by the yardstick of human experience.
The damage done by disregarding the rule proscribing divulgence to a jury of collateral source receipts is such as should require an unwavering adherence to the precept as a matter of judicial policy.

 The conclusion in this regard may not represent a departure from existing precedent. A sequential perusal of the following cases could lead to the deduction that this court has already quietly adopted such a doctrine. Schweinfurth v. C. C. C. & St. L. Ry. Co. (1889), 60 Ohio St. 215, 54 N. E. 89; Reep v. Greyhound Corp. (1960), 171 Ohio St. 199, including dissent by Weygandt, C. J., and Bell, J., at page 201, 168 N. E. 2d 494; Bahm v. Pittsburgh & Lake Erie Rd. Co. (1966), 6 Ohio St. 2d 192, 217 N. E. 2d 217; Myers v. Lawson Milk Co. (1968), 14 Ohio St. 2d 111, 236 N. E. 2d 542; Mills v. Pennsylvania N. Y. C. Transp. Co. (1968), 16 Ohio St. 2d 97, 104, note 1., 243 N. E. 2d 99; Kyle v. Fok (1969), 18 Ohio St. 2d 70, 247 N. E. 2d 457.